Davis, J.
The judgment from which this appeal is prosecuted was rendered upon a bond, in which Kempf was principal and the other appellants were sureties. The appellants Hess, Ebricht and Meyer, answered separately each from the other.
The only error discussed by counsel for appellants is the following: ‘ ‘ Come now the appellants in the above entitled cause, Robert Kempf, Casper Hess, August Ebricht and Prederick A. Meyer, and assign for error herein, the following, to-wit:
1. The court at special term erred in sustaining the demurrer of the plaintiff to the fourth and sixth para*571graph of the separate answer of the defendants Hess, Ebricht, and Meyer.”
Filed November 20, 1895.
The rule is well settled that when several parties unite in a joint assignment of error, they will encounter defeat, unless the assignment is good as to all. Elliott App. Proced., section 318. Arbuckle v. Swim, 123 Ind. 208; Bower v. Bowen, 139 Ind. 31, 35 ; Town of Ladoga v. Linn, 9 Ind. App. 15; Wall v. Bagby, 126 Ind. 372.
Therefore no question is presented for our consideration.
Judgment affirmed.